                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    REEM SPEKTOR,                                       CASE NO. C18-0129-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    SALTWORKS, INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on notice from Plaintiff’s counsel that the case has
18   settled. The parties are ORDERED to file a stipulated dismissal within 30 days from the issuance
19   of this order. The Clerk is DIRECTED to close this case for statistical purposes.
20          DATED this 17th day of October 2018.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Tomas Hernandez
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0129-JCC
     PAGE - 1
